DISMISS; Opinion Filed April 4, 2013.




                                     S  In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas

                                  No. 05-12-01321-CV

                    BRUCE AND JANET HENDRICK, Appellants
                                    V.
                  JEREMIAH AND JEFFREY WHOLEY, Appellees

                    On Appeal from the 14th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-12-06322

                            MEMORANDUM OPINION
                         Before Justices Francis, Lang, and Evans

       The Court has before it appellants’ March 15, 2013 unopposed motion to dismiss

interlocutory appeal. We GRANT the motion and DISMISS the appeal. See TEX. R. APP. P.

42.1(a)(1).



                                                PER CURIAM

121321F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

BRUCE AND JANET HENDRICK,                             On Appeal from the 14th Judicial District
Appellants                                            Court, Dallas County, Texas
                                                      Trial Court Cause No. DC-12-06322.
No. 05-12-01321-CV         V.                         Opinion delivered per curiam before Justices
                                                      Lang, Francis, and Evans.
JEREMIAH AND JEFFREY WHOLEY,
Appellees

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
        It is ORDERED that appellee JEREMIAH AND JEFFREY WHOLEY recover their
costs of this appeal from appellant BRUCE AND JANET HENDRICK, unless the parties’
agreement provides otherwise.


Judgment entered this 4th day of April, 2013.




                                                      /Douglas S. Lang/
                                                      DOUGLAS S. LANG
                                                      JUSTICE




                                                –2–